UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4202


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JESUS   RIVERA-NAVA,     a/k/a   Jesus     Cordero,    a/k/a   Jesus
Cordero-Nava,

                  Defendant - Appellant.



Appeal from the United States District          Court for the Middle
District of North Carolina, at Durham.           James A. Beaty, Jr.,
Chief Judge. (1:07-cr-00166-JAB-1)


Submitted:    October 14, 2008              Decided:   October 16, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Wilson, GREEN & WILSON, P.A., New Bern, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesus Rivera-Nava pled guilty to unauthorized reentry

of a removed alien whose removal was subsequent to an aggravated

felony    conviction.             The    district          court    properly        calculated

Rivera-Nava’s advisory Sentencing Guidelines range to be 57 to

71 months of imprisonment and sentenced him to 66 months in

prison.         Rivera-Nava       appeals,       alleging        his    sentence        is   both

procedurally and substantively unreasonable.                               For the reasons

that follow, we affirm.

            We     review     a    sentence          for    an     abuse     of    discretion.

Gall v. United States, 128 S. Ct. 586, 591 (2007).                                To determine

whether a sentencing court abused its discretion, we undertake a

two-part analysis.          United States v. Pauley, 511 F.3d 468, 473

(4th     Cir.     2007).          First,        we     examine         the      sentence       for

“significant       procedural         errors,”       and     second,       we     evaluate     the

substance of the sentence.                 Id.       Significant procedural errors

include    improperly       calculating          the       Guidelines        range,     treating

the Guidelines as mandatory, failing to consider the 18 U.S.C.A.

§ 3553(a)       (West   2000      &     Supp.       2008)    factors,        or    failing      to

adequately explain the given sentence.                       Pauley, 511 F.3d at 473.

Substantive reasonableness entails a review of the totality of

the circumstances, and we may presume that a sentence within the

advisory    Guidelines        range      is     reasonable.            Id.;       see   Rita   v.

United States, 127 S. Ct. 2456, 2459 (2007).

                                                2
                Here, the district court followed the necessary steps

in sentencing Rivera-Nava.                The Guidelines range was properly

calculated,       the   court    heard     from   both    parties    regarding      the

Guidelines range and the § 3553(a) factors, and the court noted

that       it   considered   all    the    factors     and    concluded     that    the

Guidelines range provided an appropriate basis for determination

of sentence.        See United States v. Montes-Pineda, 445 F.3d 375,

380 (4th Cir. 2006) (holding that court need not “robotically

tick through” every subsection of § 3553(a)), cert. denied, 127

S. Ct. 3044 (2007).          In addition, we find no abuse of discretion

in the court’s decision to sentence Rivera-Nava in the middle of

the Guidelines range, especially when Rivera-Nava himself argued

for    a    sentence    within     the    Guidelines     range,     noted    that   the

presentence report covered most of the statutory factors, and

did not move for a variance sentence.

                Accordingly, we affirm the district court’s judgment.

We    dispense     with   oral     argument     because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3